OTT, Chief Judge.
Kurn Lee Williams appeals his judgment and sentence for robbery with a deadly weapon, under section 812.13(2)(a), Florida Statutes (1981). While we find no reversible error in appellant’s first and third contentions, we agree that the lower court erred in assessing court costs against Williams, who earlier had been adjudged indigent. Accordingly, we strike the costs of $10, $2, and $2 imposed against appellant under sections 960.20, 943.25(4), and 943.-25(8), Florida Statutes (1981). Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983).
We affirm appellant’s conviction in all other respects.
GRIMES and CAMPBELL, JJ., concur.